Filed 5/28/21
                        CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                DIVISION ONE

                           STATE OF CALIFORNIA



JACKIE ONEAL USHER et al.,                  D077133

       Plaintiffs and Appellants,

       v.                                   (Super. Ct. No. 37-2014-
                                            00038321-CU-OE-CTL)
SHIRLEY WHITE,

       Defendant and Respondent.


       APPEAL from a judgment of the Superior Court of San Diego County,
Kenneth J. Medel, Judge. Affirmed.

       Niddrie Addams Fuller and John S. Addams; Hogue & Belong and
Jeffrey L. Hogue and Tyler J. Belong, for Plaintiffs and Appellants.
       Higgs, Fletcher & Mack, John Morris and Rachel Moffitt Garrard, for
Defendant and Respondent.
       Plaintiffs Jackie Oneal Usher (Usher) and Eric Leung (Leung), on
behalf of themselves and all others similarly situated (sometimes collectively,
plaintiffs), appeal the judgment for defendant Shirley White (Shirley).
Plaintiffs in 2014 brought a putative wage-and-hour class action lawsuit
against defendants White Communications, LLC (White Communications or
the company) and DirecTV, LLC (DirecTV). In early 2018, plaintiffs
amended their complaint to add Shirley and her son Jeff White (Jeff),1 based

on Labor Code2 section 558.1, which became effective on January 1, 2016.
      Under section 558.1, a “natural person who is an owner, director,
officer, or managing agent” of an employer may be personally liable if that
person, on behalf of the employer, “violates, or causes to be violated” certain
wage and hour laws as provided in the statute. The court granted summary
judgment for Shirley, concluding as a matter of law she was not liable under
section 558.1 because it found undisputed evidence that she did not
participate in the determination to classify plaintiffs as independent
contractors. The court therefore held Shirley did not “cause[]” any violation
of the enumerated sections of the Labor Code, as set forth in section 558.1
and in plaintiffs’ operative complaint.
      As we explain, we interpret the words “violates, or causes to be
violated” in section 558.1 in their ordinary meaning to impose liability on an
“owner” such as Shirley if, when acting on behalf of an employer, the “owner”
has personal involvement in the enumerated violations in section 558.1; or,
absent personal involvement, has sufficient participation in the activities of
the employer—including, for example, over those responsible for the alleged
wage and hour violations—such that the “owner” may be deemed to have
contributed to, and thus have “cause[d]” such violations.
      The undisputed evidence in this case shows that Shirley was not
personally involved in the determination to classify plaintiffs as independent
contractors, which purported misclassification forms the basis of their class


1    Jeff, White Communications, and DirecTV are not parties in this
appeal.

2    Unless otherwise noted, all further statutory references are to the
Labor Code.
                                          2
and subclass allegations and their 10 causes of action; and that she also
lacked sufficient participation in the operation and management of White
Communications to create a triable issue of material fact that she “cause[d]”
the wage and hour violations. We therefore independently conclude the order
granting Shirley summary judgment was proper.
                FACTUAL AND PROCEDURAL OVERVIEW
      Operative Complaint
      Usher in November 2014 filed this lawsuit against White
Communications and DirecTV. Usher in January 2018 amended the
complaint to add Shirley and Jeff as individual defendants under section
558.1. In February 2019, Usher filed the operative second amended
complaint, adding Leung as a plaintiff.
      The factual allegations in the operative complaint provided White
Communications hired Usher as a service technician in October 2012. It
alleged that plaintiffs were service technicians who contracted with White
Communications, but who worked exclusively for DirecTV; that White
Communications was indirectly controlled by DirecTV; that White
Communications was authorized to hire service technicians to install
DirecTV’s satellite systems in customers’ homes and businesses according to
DirecTV’s specification; that White Communications required plaintiffs sign
an “Installation Services Agreement” purportedly creating an independent
contractor relationship between defendants and plaintiffs; and that while
White Communications supervised plaintiffs’ service technicians, that
supervision was subject to DirecTV’s “strict scrutiny.”
      The operative complaint further alleged DirecTV customers were led to
believe that the service technicians were employees of DirecTV, as the
technicians dressed in clothing with the DirecTV logo and arrived for


                                       3
appointments in a vehicle bearing that logo; customers called DirecTV for an
appointment and once scheduled, White Communications was responsible for
dispatching a service technician to that appointment; and the service
technicians only installed and repaired DirecTV satellite systems.
      The operative complaint alleged defendants misclassified plaintiffs as
independent contractors in order to force them to routinely work seven days a
week, in shifts that sometimes lasted over 10 or 12, but no less than eight,
hours; that defendants monitored plaintiffs’ schedules and workload through
a handheld device and software they provided; that on average, plaintiffs
worked about “55–60 hours,” and sometimes as much as “70–80 hours” a
week; and that defendants never paid plaintiffs any overtime wages. Instead,
defendants paid plaintiffs by the “job,” and plaintiffs typically earned about
$250 to $275 a day.
      White Communications also had no employee manual. Plaintiffs
alleged that defendants therefore had no policy related to overtime or meal
and rest breaks; that defendants did not pay plaintiffs “premium wages” for
their failure to provide plaintiffs the opportunity to take meal and rest
breaks; that defendants did not provide plaintiffs with a 30-minute meal
period even though plaintiffs worked shifts over five hours; and that
defendants also never permitted plaintiffs to take rest breaks.
      Plaintiffs also alleged they were unable to take meal and rest breaks
because of DirecTV’s “On Time Guarantee,” which required service
technicians to arrive at an appointment on time or face a $50 charge or even
suspension for violation of this policy. Because of the “On Time Guarantee”
and the scheduling of appointments close in time, service technicians who
took meal and rest breaks risked violating this policy.




                                       4
      Of particular significance to the issues on appeal, the class allegations
of the operative complaint defined the class as “[a]ll current, former, or
prospective service technicians or similar type positions that are misclassified
as independent contractors of Defendants in the State of California who have
not received compensation for all time worked and all overtime worked in
violation of the California Labor Code and applicable wage orders from
November 10, 2010 to the date of judgment.” (Italics added.) Plaintiffs also
sought certification of seven subclasses for various Labor Code violations, all
of which were based on their alleged misclassification as independent
contractors; and alleged common questions of fact or law predominated over
questions affecting individual class members including on the issue of
whether “Defendants misclassified service technicians or similar type job
positions as independent contractors.” (Italics added.)
      Plaintiffs asserted 10 causes of action in their operative complaint. In
each cause of action, they incorporated the above factual and class
allegations. Plaintiffs’ causes of action and their request for damages were
therefore premised on being misclassified as independent contractors, which
in turn caused the alleged Labor Code violations.
      Summary Judgment
      In February 2019, Shirley moved for summary judgment/summary
adjudication. Shirley argued she was not personally liable under section
558.1 because she neither employed plaintiffs nor “violate[d],” or “cause[d] to
be violated,” any provision of the Labor Code. In support of the motion,
Shirley declared under penalty of perjury that Jeff formed White
Communications in Iowa; that she at one point was designated Secretary
Treasurer for the company; that she “never participated in the day-to-day
operations” of the company and was “not a ‘decisionmaker’ in terms of


                                        5
operational/managerial decisions by White Communications”; that, although
she assisted with “creating the very first administrative email account for
White Communications,” she did “not recall accessing the account for any
purpose”; and that, although she signed loan documents on behalf of White
Communications, once reviewed missing credit card receipts, and was listed
as a signatory on the company bank account, she was “never involved in
actually preparing or processing any checks where [her] electronic signature
was used.”
      Shirley declared that she had no recollection of ever interacting with
any “outside service technicians”; that she did not participate in the decision
to classify technicians as independent contractors, nor was she consulted
about that decision; that she neither drafted nor contributed to the drafting
of any of the independent contractor agreements between White
Communications and service technicians, including those who worked in
California; that she did not sign any of those agreements; and that she never
hired any service technician, determined their payment plans, prepared or
issued any schedules, or arranged for equipment to be made available. Nor
did she personally pay any service technician from her individual account.
      Jeff also filed a declaration under penalty of perjury in support of
Shirley’s motion. Jeff declared he formed White Communications in 2007,
the company was headquartered in Bloomfield, Iowa, and it stopped doing
business in September 2016. At one point, White Communications provided
services to DirecTV in 12 states, including California. Jeff confirmed that
when he formed the company Shirley was identified as White
Communications’ Secretary Treasurer; that despite such designation, she
“never participated in the day-to-day affairs of the company nor was she
involved with managerial/operational decisions,” as he handled those


                                       6
responsibilities; and that while Shirley was listed as a signator on the
company bank account, she “never actually prepared or processed checks
distributed to service technicians.”
      According to Jeff, a prospective service technician could seek to contract
with White Communications using the online contract request system posted
on the company website. If qualified, White Communications would provide
an applicant with an independent contractor agreement that described the
nature of the relationship, the compensation structure, and the scope of
services to be performed by the technician.
      Attached to Jeff’s declaration were copies of various independent
contractor agreements White Communications used from 2010 through
September 2016; and copies of the independent contractor agreements
separately signed by Usher and Leung. Jeff signed the agreements with
Usher and Leung on behalf of White Communications.
      Jeff declared Usher began working in Greenville, Mississippi as an
independent contractor of the company. Usher became a “traveling” service
technician and ultimately worked for White Communications in San Diego
from about January 2013 to August 2014. Leung worked for White
Communications as a service technician between 2010 and 2013. According
to Jeff, Leung was rehired in 2015 as a company “Site Supervisor.” Although
Leung sought to resume working as an independent contractor, White
Communication classified him as an employee. Leung remained in that
position until July 2016.
      In their opposition to Shirley’s motion, plaintiffs argued there was “no
need to establish a direct causal connection” between Shirley and the
purported Labor Code violations of White Communications because under
section 558.1 Shirley was potentially liable merely because she was the


                                       7
“acting owner, President, and managing member of White Communications,
LLC during the relevant time period.” Plaintiffs also argued that even if
such a showing was required, triable issues of material fact existed as to
whether she contributed to the alleged Labor Code violations of the company.
      This included evidence that Shirley registered White Communications
to conduct business in California; signed paperwork that led to the cessation
of company business in California; represented to service technicians she
owned White Communications, including on the company website which
showed a picture of her and her late husband Jack White (Jack) and
describing them as owners; electronically signed the paychecks of plaintiffs;
sent, received, and forwarded work-related e-mails from the official
“Whitecomm@yahoo.com” address; and attended a training meeting in Iowa
for service technicians.
      Plaintiffs’ opposition included a portion of the deposition transcript of
Usher. Usher declared he recognized Shirley as a result of seeing her picture
in the Greenville, Mississippi office during a training session, before he came
to work in California. Usher, however, never met Shirley in person. He also
recalled seeing Shirley in 2019 on a social media page linked to White
Communications. Lodged as exhibits in support of the opposition were a
series of paychecks made payable to Usher when he lived in Mississippi that
were electronically signed, “Shirley J. White.”
      A portion of Leung’s deposition was also included in the opposition.
Leung declared he met Shirley during a training session in Iowa. Leung,
however, could not recall when he met Shirley, but estimated it was 2012 or
2013. He further declared that he knew Shirley was an owner of White
Communications; that he had spoken to her during work hours by phone,
although he could not recall when they spoke or what they spoke about other


                                        8
then it was for “work”; and that he could not recall if he spoke with her
during his “second stint” with the company.
      Shirley in reply argued that plaintiffs were seeking to hold her “strictly
liable” under section 558.1 for the alleged wage and hour violations of White
Communications merely because she was an owner and member of the
company. Shirley also argued that all of plaintiffs’ Labor Code violations
were premised on their classification as independent contractors and not
employees of the company. As such, Shirley argued that summary judgment
should be granted because “she was not associated with, or in any way
involved in, the company ‘classification’ decision”; and thus, did not “cause[]”
any company violation within the meaning of section 558.1. In support of
this argument, Shirley noted that plaintiffs in their opposition did not
dispute that she (1) never participated in a discussion regarding the
classification of service technicians; (2) did not draft or edit the independent
contractor agreements; and (3) was not a signatory to any such agreements.
      Finally, Shirley in her reply noted that plaintiffs did not oppose
summary judgment based on the argument she was their “employer,” as
opposed to a “person acting on behalf of an employer” under section 558.1.
      After the parties’ briefing was completed, Shirley’s was deposed in
Iowa, just days before the summary judgment hearing. She testified she
signed a Statement of Information that had been filed with the California
Secretary of State on December 30, 2016, in which she represented she was
an owner of White Communications. She also testified that she along with
the other owners of White Communications voted to cease operations in
California; that she estimated she talked to her son Jeff about once a week
about the company, and possibly some weeks, twice a week; that while Jeff
was running White Communications, she was busy working elsewhere full


                                        9
time; and that while they may have discussed company business, she did not
recall ever having a discussion with Jeff about “certain employees.”
      Regarding the e-mail address whitecomm@yahoo.com, Shirley testified
the account was set up when the company was first started. She could not
recall ever using the e-mail for company business or for personal reasons.
She also testified she was certain she did not author or send most, if not all,
of the e-mails lodged by plaintiffs in their opposition allegedly to show her
involvement in White Communications.
      Shirley testified as an owner she had access to the company bank

account. So too did her husband Jack until he passed away. 3 Shirley
believed her son Jeff also was a signator on the account, but he typically went
to her if “he needed something” from the account.
      Court’s Ruling
      The court at the September 27, 2019 summary judgment hearing
announced its tentative was to deny the motion because Shirley signed the
paychecks, which the court found “implies the knowledge of what is going
[on]” in the business and therefore created a triable issue of fact. After
hearing argument from counsel, the court took the matter under submission.
Before doing so, counsel agreed the court could read Shirley’s entire
deposition transcript.
      The court in its October 3, 2019 minute order reversed its tentative and
granted summary judgment for Shirley. The court interpreted section 558.1
and analyzed the issue as follows: “[T]he employer or other person acting on
behalf of an employer, must violate, or cause a violation. The statute does



3     After Jack’s death, the owners of White Communications were as
follows: Shirley (50 percent); Jeff (30 percent); Cassie White (Jeff’s daughter,
10 percent); and Jerry Newsom (a former supervisor, 10 percent).
                                       10
not create strict liability on behalf of the individual actors. The Labor Code
requires some participation in the violation.
      “The question becomes whether defendant Shirley White met her
burden that she not ‘cause the violation?’ The undisputed evidence . . . shows
that Ms. White did not cause the alleged Labor Code violations. The
allegation is that White Communications misclassified plaintiffs. The
misclassification caused the alleged Labor Code violations. Plaintiffs do not
have a viable Labor Code violation theory unless it is first established that
White Communications wrongfully classified them as independent
contractors. Based on the evidence presented, Shirley White was not
associated with, or in any way involved in, the company’s ‘classification’
decision and therefore could not have ‘caused’ any violation.
      “Ms. White never participated in a discussion regarding the
classification of the technicians as independent contractors and did not draft
or edit the independent contractor agreements, and was not a signatory for
any of the contracts. Ms. White did not draft, nor contribute to the drafting
of, the independent contractor agreements entered into by White
Communications and service technicians in California. [Citations.] Nor did
Ms. White sign any independent contractor agreements on behalf of White
Communications for service technicians in California.”
                                 DISCUSSION
      A. Summary Judgment
      A court may grant a motion for summary judgment when “all the
papers submitted show that there is no triable issue as to any material fact
and that the moving party is entitled to a judgment as a matter of law.”
(Code Civ. Proc., § 437c, subd. (c); Regents of University of California v.
Superior Court (2018) 4 Cal.5th 607, 618.) “When a defendant moves for


                                       11
summary judgment in a situation in which the plaintiff at trial would have
the burden of proof by a preponderance of the evidence, the defendant may,
but need not, present evidence that conclusively negates an element of the
plaintiff’s cause of action. Alternatively, the defendant may present evidence
to ‘ “show[ ] that one or more elements of the cause of action . . . cannot be
established” by the plaintiff.’ ” (Mattei v. Corporate Management Solutions,
Inc. (2020) 52 Cal.App.5th 116, 122 (Mattei) ; see Code Civ. Proc., § 437c,
subd. (p)(2); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 853.)
The moving party, in this case Shirley, has the burden to show that plaintiffs
have not established, and cannot reasonably expect to establish, the elements
of their causes of action. (See Mattei, at p. 122; Ennabe v. Manosa (2014) 58
Cal.4th 697, 705.) “Once the moving defendant has met its burden, the
burden shifts to the plaintiff to show that a triable issue of fact exists.”
(Melchior v. New Line Productions, Inc. (2003) 106 Cal.App.4th 779, 786–787
(Melchior).)
      We review a grant of summary judgment de novo and “exercise our
independent judgment in determining whether there are no triable issues of
material fact and the moving party thus is entitled to judgment or
adjudication as a matter of law.” (Melchior, supra, 106 Cal.App.4th at
p. 787.) We “ ‘ “consider[ ] all the evidence set forth in the moving and
opposing papers except that to which objections were made and sustained.” ’
[Citation.] We liberally construe the evidence in support of the party
opposing summary judgment and resolve doubts concerning the evidence in
favor of that party.” (Yanowitz v. L'Oreal USA, Inc. (2005) 36 Cal.4th 1028,
1037 (Yanowitz).)




                                        12
      B. Section 558.1
      Our high court has recognized that the “full and prompt payment of
wages is of fundamental importance to the welfare of both workers and the
State of California. The Legislature has so recognized by crafting extensive
remedies to ensure that employees are paid in full, and in penalizing
employers that fail to live up to their obligations. This court has so
recognized in upholding the Legislature’s authority to adopt new solutions to
combat the problem.” (Voris v. Lampert (2019) 7 Cal.5th 1141, 1162–1163
(Voris).) Section 558.1 is an example of such a remedy.
      Effective January 1, 2016, section 558.1 was included in Senate Bill No.
588 in which our Legislature addressed the problem of “[i]rresponsible
employers [that] may have already hidden their cash assets, declared
bankruptcy, or otherwise become judgment proof” to avoid adverse wage
judgments. (Assem. Com. on Judiciary, Analysis of Sen. Bill No. 588 (2015–
2016 Reg. Sess.) as amended July 1, 2015, p. 4.) Senate Bill No. 588 was
designed to address the problem by enhancing the sanctions against
employers that ignore adverse wage judgments, as the “vast majority of wage
theft victims received nothing, and those that received anything received
little of what they were legally due.” (Sen. Com. on Labor & Industrial
Relations, Analysis of Sen. Bill No. 588 (2015–2016 Reg. Sess.) Apr. 29, 2015,
pp. 5–6.)
      Among other wage-payment regulation, “Senate Bill 588 also targets
individual officers who are involved in the failure to pay wages or to satisfy
final wage judgments” through enactment of section 558.1. (Voris, supra, 7
Cal.5th at p. 1161.) By making certain individuals such as owners, directors,
officers, and managing agents personally liable, the Legislature sought to
“discourage [such individuals] from rolling up their operations and walking


                                       13
away from their debts to workers and starting a new company.” (Sen. Rules
Com., Off. of Sen. Floor Analyses, 3d reading analysis of Sen. Bill No. 588
(2015‒2016 Reg. Sess.) as amended Sept. 4, 2015, p. 5; see Leg. Counsel’s
Digest to Sen. Bill No. 588 (2015‒2016 Reg. Sess.) p. 2 [recognizing this “bill
would provide that any employer or other person acting on behalf of an
employer, as defined, who violates, or causes to be violated, any provision
regulating minimum wages or hours and days of work in any order of the
Industrial Welfare Commission, or violates, or causes to be violated, other
related provisions of law is authorized to be held liable as the employer for
such violation”].)
      Section 558.1 provides: “(a) Any employer or other person acting on
behalf of an employer, who violates, or causes to be violated, any provision
regulating minimum wages or hours and days of work in any order of the
Industrial Welfare Commission, or violates, or causes to be violated, Sections

203, 226, 226.7, 1193.6, 1194, or 2802,[4] may be held liable as the employer
for such violation. [¶] (b) For purposes of this section, the term ‘other person
acting on behalf of an employer’ is limited to a natural person who is an
owner, director, officer, or managing agent of the employer, and the term
‘managing agent’ has the same meaning as in subdivision (b) of Section 3294
of the Civil Code. [¶] (c) Nothing in this section shall be construed to limit the
definition of employer under existing law.”
      C. Analysis
      At the outset, it is important to address what is not at issue in this
case. As noted, plaintiffs do not allege that Shirley was their “employer.”
(See Martinez v. Combs (2010) 49 Cal.4th 35, 64 [concluding “employ” under


4    These Labor Code sections in section 558.1, subdivision (a) are
sometimes referred to herein as the “enumerated provisions.”
                                       14
the definition of the Industrial Welfare Commission means “(a) to exercise
control over the wages, hours or working conditions, or (b) to suffer or permit
to work, or (c) to engage, thereby creating a common law employment
relationship”].) The parties also do not dispute that Shirley qualified as an
“other person acting on behalf of an employer” under section subdivision (a)
of section 558.1, inasmuch as she was an “owner” and member of White
Communications as described in subdivision (b) of that statute; or that
section 558.1 creates a private right of action against an “owner” such as
Shirley.
      No Court of Appeal has addressed under what circumstances an
“owner, director, officer, or managing agent” of an employer may be held
liable under section 558.1. Federal courts within the United States Courts of
Appeal for the Ninth Circuit offer some limited guidance on this issue,
however.
      In one case, the district court concluded that to hold an “owner,
director, officer, or managing agent” liable under section 558.1, a plaintiff
must allege facts showing the individual defendant was “personally involved”
in the alleged violations. (See Rios v. Linn Star Transfer, Inc. (N.D.Cal.
2020) 2020 WL 1677338, at *6 [concluding the allegations against the
individual defendants “do not set forth facts giving rise to a plausible
inference that they are personally liable pursuant to Section 558.1 for the
Labor Code violations alleged” because the plaintiffs merely rely on the
individual defendants’ “respective positions ‘as owners, directors, officers
and/or managing agents of [the employer]’ ”]; see also Jacobs v. Sustainability
Partners LLC (N.D.Cal. 2020) 2020 WL 5593200, at *13 [granting with leave
to amend the individual defendant’s motion to dismiss because the plaintiff’s
complaint “is devoid of any factual allegations concerning [the individual


                                       15
defendant’s] role in [the employer’s] failure to reimburse business expenses
owed to plaintiff”]; Carter v. Rasier-CA, LLC (N.D.Cal. 2017) 2017 WL
4098858, at *5 [dismissing claims premised on liability under section 558.1
because the plaintiffs failed to “allege specific facts to establish that [the
individual defendant] was personally involved” in the state wage and hour
violations].)
      In another case, the district court concluded a plaintiff must allege
facts showing an “owner, director, officer, or managing agent” of an employer
was engaged in “individual wrongdoing” in order to be liable under section
558.1. (See Plaksin v. NewSight Reality, Inc. (C.D.Cal. 2019) 2019 WL
4316255 at *4 [dismissing Labor Code claims against an individual defendant
because “allegations pertain[ed] only to [his] role as a corporate officer,” and
included no “allegation of individual wrongdoing”].)
      In yet another case, the District Court refused to interpret section
558.1 to require the plaintiffs to include allegations in their state law claims
that would “in effect, pierce the corporate veil to hold corporate owners,
shareholders, or other officers liable for wrongdoing committed by the
employer corporation” because this statute makes “owners, directors, officers,
or managing agents . . . liable for their own violations of the enumerated
state laws or for causing such violation.” (Roush v. MSI Inventory Serv. Corp.
(E.D.Cal. 2018) 2018 WL 3637066, at *2, italics added.)




                                        16
      We independently conclude the words “violates, or causes to be

violated” in section 558.1, subdivision (a) have an ordinary meaning.5 (See
Russell City Energy Co., LLC v. City of Hayward (2017) 14 Cal.App.5th 54, 64
[noting in the absence of a definition, we presume the Legislature intended
the word or words to be understood “ ‘in [their] ordinary sense and,
consequently, we may refer to [those words’] dictionary definition[s] to
ascertain [their] ordinary, usual meaning’ ”]; see also Cacho v. Boudreau
(2007) 40 Cal.4th 341, 349 [interpreting the undefined word “rent” in the
Mobilehome Residency Law to have its “ordinary meaning”]; Alatriste v.
Cesar’s Exterior Designs, Inc. (2010) 183 Cal.App.4th 656, 663 [recognizing
the interpretation of a statute presents a legal question subject to
independent review on appeal].)
      As such, we further conclude that to be held liable under section 558.1,
an “owner” such as Shirley must either have been personally involved in the
purported violation of one or more of the enumerated provisions; or, absent
such personal involvement, had sufficient participation in the activities of the
employer, including, for example, over those responsible for the alleged wage


5      As relevant here, the online Oxford English Dictionary defines the verb
“violate” to mean “[t]o break, infringe, or contravene (a law, rule, etc.). Also:
to fail to maintain or respect (a right or privilege).”
(https://www.oed.com/view/Entry/223627?rskey=37C3qq&result=2 [as of May
24, 2021], archived at . The Oxford English
Dictionary defines the verb “cause” to mean “[t]o be the cause of; to effect,
bring about, produce, induce, make”
(https://www.oed.com/view/Entry/29148?rskey=m1qwsa&result=2&isAdvance
d=false [as of May 24, 2021], archived at ); and
the noun “cause” to mean among other definitions, “[t]hat which produces an
effect; that which gives rise to any action, phenomenon, or condition.”
(https://www.oed.com/view/Entry/29147?rskey=m1qwsa&result=1&isAdvance
d=false [as of May 24, 2021], archived at .)

                                       17
and hour violations, such that the “owner” may be deemed to have
contributed to, and thus for purposes of this statute, “cause[d]” a violation.
      Determining whether an “owner” “violate[d], or cause[d] to be violated”
the enumerated provisions in subdivision (a) of section 558.1 cannot be
determined by any bright line rule, as this inquiry requires an examination of
the particular facts in light of the conduct, or lack thereof, attributable to the
“owner.” But where, as here, the material facts are not in dispute, a trial
court may resolve this issue as a matter of law. (See Jordache Enterprises,
Inc. v. Brobeck, Phleger & Harrison (1998) 18 Cal.4th 739, 751, 761, fn. 9
[recognizing that the test for “actual injury” in a legal malpractice action
“require[s] examination of the particular facts of each case in light of the
alleged wrongful act or omission”; but further recognizing that although
determining when actual injury occurred is predominantly a factual inquiry,
“ ‘[w]hen the material facts are undisputed, the trial court can resolve the
matter as a question of law in conformity with summary judgment
principles’ ”].)
      Turning to the instant case, the undisputed facts show Shirley did not
participate in the decision of White Communications to classify plaintiffs as
independent contractors, which classification is the basis of plaintiff’s class
and seven sub-class allegations, and 10 causes of action. Indeed, it is
undisputed that Shirley was never consulted about, or provided any guidance
regarding, the classification of service technicians; played no role in the
hiring of technicians; did not create, draft or contribute to the content of any
of the independent contractor agreements utilized by White Communications;
and did not sign any such agreements on behalf of the company.
      Moreover, Shirley also proffered evidence to show her involvement in
the operation and management of White Communications was extremely


                                        18
limited. This evidence showed that, although Shirley (and her late husband
Jack) signed loan documents and helped fund the company, she neither
participated in the day-to-day operations of the company nor was she a
“ ‘decisionmaker’ in terms of operational/managerial decisions by White
Communications.” Instead, that responsibility fell on Jeff and his
management team, who ran the company and who also made the decision to
classify plaintiffs as independent contractors.
      Based on this evidence, we conclude Shirley as the moving party
satisfied her burden to show plaintiffs have not established, and cannot
reasonably expect to establish, the elements of each of their causes of action,
which, as we have repeatedly noted, are conditioned on a misclassification
theory. (See Mattei, supra, 52 Cal.App.5th at p. 122.) The burden therefore
shifted to plaintiffs to show that a triable issue of material fact exists that
Shirley “cause[d]” a violation. (See Melchior, supra, 106 Cal.App.4th at
pp. 786–787.)
      Plaintiffs acknowledge Shirley did not directly participate in the
decision to classify them as independent contractors and not employees of the
company. They nonetheless argue there are triable issues of material fact
whether Shirley’s involvement in the operation and management of White
Communications “cause[d]” the violation of one or more of the enumerated
provisions.
      Specifically, plaintiffs rely on evidence Shirley’s signature electronically
appeared on their paychecks, citing McDonald v. Ricardo’s on the Beach, Inc.
(C.D.Cal. 2013) WL 153860 (McDonald) for support. In McDonald, a co-
owner individual defendant moved for summary judgment after he, the
restaurant, and other owners were sued for various federal and state wage
and hour violations. The defendant argued he was an absentee owner and


                                        19
thus could not be held liable under the Fair Labor Standards Act (FLSA) and
the Private Attorneys General Act (PAGA). (McDonald, supra, 2013 WL
153860, at *2.) The court denied the motion, finding triable issues of
material fact existed whether the defendant qualified as an “employer” under
the FLSA based on evidence that he had the power to hire, promote, and fire
employees; made decisions regarding the number of hours worked by cooks
and pre-cooks; signed the restaurant’s “compensation and overtime policy”;
and maintained “an electronic record of hours worked and wages paid to
[restaurant] employees through TLD, another business owned by [the
defendant].” (Ibid.)
      The defendant in McDonald next argued summary judgment was
proper because FLSA liability could only be imposed on individuals “who

personally and directly engaged in the violative conduct itself.” 6 (McDonald,
supra, 2013 WL 153860, at *3.) The district court found this argument
unpersuasive, noting the evidence showed a triable issue of fact as to whether
the defendant owner had “ ‘operational control of significant aspects of the
corporation’s day-to-day functions; the power to hire and fire employees; the
power to determine salaries; [and] the responsibility to maintain employment
records.’ (Lambert v. Ackerley, 180 F.3d 997, 1012 (9th Cir. 1999).” (Ibid.)
The court thus denied the defendant’s motion on his personal liability under
FLSA.
      The defendant next argued he could not be personally liable under
PAGA for a violation of sections 510 and 588, the latter of which the court




6     FLSA liability extends to “any person” acting in the employer’s interest
in dealing with employees. (29 U.S.C. § 203, subd. (d).) “Person” is defined
under FLSA to mean an individual or group of individuals. (Id., subd. (a).)
                                      20
found could make an individual defendant liable for civil penalties 7 under
section 510 if he or she “is ‘acting on behalf of an employer who violates, or
causes to be violated’ [section] 510.” (McDonald, supra, 2013 WL 153860, at
*3.) The court found triable issues of material fact existed whether the
defendant violated, or caused to be violated, section 510 (i.e., failure to pay
overtime wages), based on evidence the plaintiffs’ paychecks “were prepared
at a company owned and operated” by the defendant and his signature
appeared on the “document establishing [the restaurant’s] overtime policy”
(ibid.); he made the decision to pay employees who worked overtime “through
multiple paychecks and subsequently ended that policy” (ibid.); and he “also
signed the paychecks and sometimes brought them to the restaurant to be
distributed.” (Ibid.)
      We find McDonald inapposite to the facts of our case. Unlike the
individual owner in McDonald, here there is no triable issue of material fact
that Shirley was plaintiffs’ “employer,” despite her being an owner and
member of White Communications. Indeed, plaintiffs do not even make this
argument on appeal, as we have noted.
      Moreover, the evidence is undisputed that Shirley’s signature appeared
electronically on plaintiffs’ paychecks merely because she had signed bank
documents when the company was founded in about 2007; that unlike the co-
owner defendant in McDonald, she was not responsible for payroll, never
personally prepared paychecks, did not own and operate a company that
prepared payroll or paychecks, and never personally presented the checks to


7     Subdivision (a) of section 558 in part provides: “Any employer or other
person acting on behalf of an employer who violates, or causes to be violated,
a section of this chapter or any provision regulating hours and days of work
in any order of the Industrial Welfare Commission shall be subject to” civil
penalties as set forth in the statute.
                                        21
workers; and that also unlike the co-owner in McDonald, she did not create
company policy with respect to various wage and hour laws, including
overtime pay, and how workers would be paid for overtime (i.e., in multiple
checks).
      Liberally construing the evidence in support of plaintiffs’ opposition to
summary judgment and resolving all doubts concerning the evidence in their
favor (Yanowitz, supra, 36 Cal.4th at p. 1037), we nonetheless independently
conclude evidence that Shirley’s signature was electronically printed on
plaintiffs’ paychecks does not create a triable issue of material fact that she
in some way “cause[d]” a violation as a result of her alleged involvement in
the company’s operation and management.
      To defeat summary judgment, plaintiffs also rely on evidence Shirley’s
name appeared on e-mails sent from the official company address of
Whitecomm@yahoo.com. We note the e-mails plaintiffs lodged in their
opposition date back to 2010 and 2011, about three years before they filed the
instant lawsuit, and about seven years before they added Shirley as a
defendant. For this reason alone, we conclude the e-mail evidence does not
create a triable issue of material fact that Shirley’s role in White
Communications contributed to the violation of one or more of the
enumerated provisions.
      In addition, it is undisputed Jeff created the Whitecomm@yahoo.com
website when the company was first formed, and Shirley then set up the first
company e-mail account. Moreover, Shirley’s name only appears in the
“from” field of the e-mail header; she testified with certainty she never used
the company e-mail address after she initially set up that account; and her
name does not appear in the body of any of the e-mails plaintiffs lodged,
supporting the inference they were not actually written or reviewed by her.


                                       22
Thus, even construing this evidence favorably to plaintiffs (Yanowitz, supra,
36 Cal.4th at p. 1037), we independently conclude it does not create a triable
issue of material fact that after 2011, Shirley’s role in the company
contributed to the violation of one or more of the enumerated provisions.
      Plaintiffs primarily relied on the electronic signature and e-mail
evidence to create triable issues of material fact that Shirley as “owner”
“cause[d]” the violation of one or more of the enumerated provisions.
However, plaintiffs also proffered evidence that Shirley signed various
documents on behalf of White Communications that were filed with the
California Secretary of State, including an Application to Register a Foreign
LLC in July 2013; a Statement of Information in December 2016; a
Statement of No Change in November 2017; and a Certificate of Cancellation
in December 2018.
      Liberally construing this and the other evidence in plaintiffs’ favor, we
independently conclude it does not defeat summary judgment. In each of the
first three documents identified above, Shirley identified herself as an
“owner” of the company under the heading “[B]usiness Title” or “Title.” In
the December 2016 Statement of Information, she also identified herself as a

“Member,” but not a “Manager” of White Communications.8
      But as we have noted, at all times relevant there is no dispute between
the parties that Shirley was an “owner” of White Communications.
Therefore, evidence that Shirley signed these documents in this capacity does
not support the inference that her role in the company included involvement



8     In the December 2017 Certificate of Cancellation signed by Shirley, the
box was checked stating all “members” of the limited liability company had
voted to cancel its California registration. However, there was no place on
this particular form for Shirley to indicate her title in the company.
                                       23
in its management and operation, including over Jeff who made the
classification decision.
      Lastly, plaintiffs rely on Leung’s testimony that he once met Shirley in
Iowa at a training conducted by White Communications and DirecTV. Leung
could not recall specifically when he met her, but estimated it was sometime
in 2012 or 2013. There is no indication in his testimony what role, if any,
Shirley had in this training, or if she even participated in it. Instead, Leung’s
testimony was limited to him meeting Shirley at the training.
      Leung also testified he spoke with Shirley on the phone about work,
although he could not recall what they spoke about. Leung also could not
recall when they spoke, including if it was during his second “stint” with the
company when he was rehired as an employee and not as an independent
contractor. There also is no indication regarding the number of times he
spoke with Shirley about work.
      We conclude Leung’s testimony that he met Shirley once in Iowa, and
at some point spoke to her about work, without regard to when or the number
of times, are insufficient—even when considered in light of all the other
evidence proffered by plaintiffs—to create a material issue of fact that
Shirley’s role in the company contributed to, and thus “cause[d]” the
violations of one or more of the enumerated provisions. “An issue of fact can
only be created by a conflict of evidence. It is not created by ‘speculation,
conjecture, imagination or guess work.’ [Citation.] Further, an issue of fact
is not raised by ‘cryptic, broadly phrased, and conclusory assertions’
[citation], or mere possibilities.” (Sinai Memorial Chapel v. Dudler (1991)
231 Cal.App.3d 190, 196–197.)
      We thus independently conclude summary judgment was properly
granted. In light of our decision, we need not address any other arguments


                                       24
raised by the parties, including Shirley’s argument that section 558.1
allegedly did not apply in this case because the alleged violations of the
enumerated provisions occurred prior to the statute’s January 1, 2016
enactment.
                                DISPOSITION
      The judgment is affirmed. Shirley to recover her costs of appeal.



                                                                     BENKE, J.

WE CONCUR:




          McCONNELL, P. J.




               O'ROURKE, J.




                                       25